UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1593


In re: CELESTE G. BROUGHTON, a/k/a Celeste Gold Broughton,

             Petitioner.



                           On Petition for Writ of Mandamus
                               (No. 5:16-cv-00302-BO)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Celeste G. Broughton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Celeste G. Broughton petitions for a writ of mandamus seeking an order

compelling the district court to cancel a scheduled hearing and hold a jury trial, and

compelling recusal of the district court judge. We conclude that Broughton is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Here, the district court granted

Broughton’s motion to cancel the hearing and transferred the case to a different district

court judge. Therefore, Broughton’s request for a writ of mandamus regarding those

issues is moot.

       Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                     PETITION DENIED




                                            2